Citation Nr: 1132840	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-34 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether recoupment of the Veteran's special separation benefits awarded on December 31, 1992, in the amount of $23,549.76, is proper.  

[The issue of entitlement to an initial increased rating for the Veteran's service-connected migraine headaches will be the subject of a separate decision.] 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran had active service from April 1990 to December 1992.  

By letter dated in March 2007, the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota informed the Veteran that, while he had been granted service connection with noncompensable and compensable evaluations for various disabilities, his VA compensation benefits were being withheld because he had received separation pay upon his discharge from service.  The Veteran filed a timely appeal to the Board of Veterans' Appeals (Board) regarding the withholding of his VA compensation benefits.  

The Veteran requested a personal hearing before the Decision Review Officer (DRO).  An Informal Conference was scheduled in October 2007 at the St. Paul RO, but the Veteran failed to appear.  


FINDINGS OF FACT

1.  The Veteran received special separation benefits in the amount of $23,549.76 upon his separation from service in December 1992.  

2.  In March 2007, the Veteran was notified of his compensation award and was advised that his separation pay would be recouped through the withholding of VA compensation until the separation amount was paid back; entitlement to disability compensation was established after September 15, 1981.  


CONCLUSION OF LAW

The recoupment of the Veteran's special separation benefits in the amount of $23,549.76 is proper.  10 U.S.C.A. §§ 1174, 1174a (West 2002 & Supp. 2009); 38 C.F.R. § 3.700 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), prescribes VA's duties to notify the claimant of the evidence needed to substantiate a claim, of the evidence VA will obtain, and of the claimant's responsibilities with regard to obtaining evidence, and it also prescribes VA's duties to help a claimant obtain relevant evidence, duties collectively referred to as the "duty to assist."  However, there are some claims to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Thus, the Board concludes that no further action is necessary under the VCAA, as all evidence needed to adjudicate the claim is of record.  

Analysis

The recoupment of the Veteran's special separation benefits from his VA disability compensation is statutorily mandated.  Military members are authorized to receive a special separation benefits payment under the authority of 10 U.S.C.A. §1174 (West 2002).  Such payments are governed by 10 U.S.C.A. §1174(h)(2) (West 2002).  See 10 U.S.C.A. § 1174(g) (West 2002).  Under 10 U.S.C.A. §1174(h)(2), a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received, less the amount of Federal income tax withheld from such pay.  

The implementing regulation provides that, where entitlement to disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay or special separation benefits under section 1174(a) was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits.  Where payment of separation pay or special separation benefits under section 1174(a) was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits less the amount of Federal income tax withheld from such pay.  38 C.F.R. § 3.700(a)(5)(i) (2010).  

The VA General Counsel has held that, "[i]n accordance with the provisions of 10 U.S.C. § 1174a and 38 C.F.R. § 3.700, VA disability compensation should be offset to recoup the amount of special separation benefits received by a former member of the armed forces."  See VAOPGCPREC 14-92; see also VAOPGCPREC 12-96 (providing that VA is required to recoup from a veteran's VA disability compensation the amount of non-disability severance pay.)  

Here, the Veteran's DD Form 214 indicates that, upon his discharge from service in December 1992, he received special separation benefits in the amount of $23,549.76.  In the March 2007 rating decision, the RO granted service connection for left ear hearing loss, migraine headaches and carpel tunnel syndrome of the right hand, and assigned each disability a noncompensable evaluation effective December 27, 2006.  The RO also granted service connection for tinnitus and evaluated it as 10 percent disabling.  Thereafter, in the October 2007 rating decision, the RO increased the disability evaluation for the service-connected migraine headaches to 10 percent.  In the March 2007 and October 2007 notice of decision letters, the RO informed the Veteran that, while he had been granted service connection and compensable evaluations for various disabilities, his VA compensation benefits were being withheld because he had received separation pay upon his discharge from service.  He was advised that, after the amount was paid back, he would start receiving his full VA compensation.  

None of the disabilities for which service connection was established was based on in-service incurrence of a combat related injury.  Further, entitlement to disability compensation was established after September 15, 1981.  Also, special separation benefits were paid to the Veteran under 10 U.S.C.A. § 1174(a) in December 1992, or prior to September 30, 1996.  As such, VA is required to recoup from the Veteran's compensation the total amount of his special separation benefits, which is $23, 549.76.  

The Veteran has not disputed the amount subject to recoupment.  Rather, he argues that he was not discharged due to a disability; therefore, his separation pay should not be recouped.  The Board recognizes that the Veteran received separation pay, not disability severance pay, and is sympathetic to the Veteran's argument.  However, as previously discussed above, there is no provision in the statute or regulation that such a distinction affects recoupment.  

The Board finds that the law, as enacted by Congress and implemented by VA regulation, has been correctly applied in this case.  The recoupment of the Veteran's special separation benefits in the amount of $23, 549.76, received when he was discharged from service in 1992, by withholding in monthly allotment payments of VA disability compensation benefits, is required by law.  10 U.S.C.A. §1174 (West 2002); 38 C.F.R. § 3.700(a)(5)(2010).  

Thus, as VA does not have any discretion in the recoupment of the special separation benefits, the Veteran has not stated a claim upon which relief may be granted, and the claim must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  




(CONTINUED ON NEXT PAGE)
ORDER

Recoupment of special separation benefits in the amount of $23,549.76, is proper, and the Veteran's appeal is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


